Citation Nr: 1439692	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to June 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.  He also had multiple periods of active duty for training (ACDUTRA), including from July 11 to 23, 1976; July 16 to 30, 1977; January 11 to February 10, 1985; and June 16 to July 2, 1994.  His decorations include the Combat Action Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's claim for TDIU was remanded by the Board to the agency of original jurisdiction (AOJ) for additional development in April 2007, November 2008, March 2010, December 2010, and November 2011.  In November 2013, the Board denied entitlement to TDIU for the period prior to June 10, 2005.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In May 2014, the Court granted a Joint Motion for Remand filed by the parties, vacating and remanding the portion of the November 2013 decision that denied entitlement to TDIU.  The appeal has now returned to the Board.

Additionally, as noted in the December 2010, November 2011, and November 2013 Board decisions, in a March 2009 statement, the Veteran requested reexamination in light of the new rating criteria for traumatic brain injuries (TBIs).  Effective October 23, 2008, VA amended the rating criteria for evaluating TBIs.  See 73 Fed. Reg. 54693 -708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.124a , Diagnostic Code 8045 (2013) for residuals of TBI).  Veterans who have been rated by VA under the prior version of Diagnostic Code 8045 are permitted to request review of under the revised criteria irrespective of whether the disability has worsened since the last review or whether VA has received additional evidence.  See 73 Fed. Reg. at 54693.  The Veteran is service connected for a shrapnel fragment wound to the left side of the head and migraine headaches.  As the claims file does not indicate that the AOJ has addressed the Veteran's claim pertaining to TBI from the time of the December 2010 Board remand, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  



FINDING OF FACT

During the period prior to June 10, 2005, the Veteran's service-connected disabilities precluded him from performing gainful employment for which his education and occupational experience otherwise qualified him.


CONCLUSION OF LAW

The criteria for an award of a TDIU due to service-connected disabilities for the period prior to June 10, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities have prevented him from working since May 1995.  In its November 2008 remand, the Board determined that the claim for TDIU for the period beginning June 10, 2005 was rendered moot by the award of a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD) and the assignment of increased ratings for service-connected chronic photodermatitis and exercise-induced asthma.  Thus, the claim currently before the Board is limited to consideration of whether TDIU is warranted for the period prior to June 10, 2005.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

During the period prior to June 10, 2005, the Veteran met the schedular criteria for an award of TDIU.  From October 26, 2000, he was service-connected for migraine headaches rated as 50 percent disabling, chronic photodermatitis rated as 30 percent disabling, exercise-induced asthma rated as 30 percent disabling, diabetes mellitus rated as 20 percent disabling, and other disabilities resulting in a combined evaluation for compensation of 90 percent.  The Veteran also met the criteria for TDIU from February 16, 1999, when his combined evaluation for compensation was 70 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU during the period beginning February 16, 1999 under 38 C.F.R. § 4.16(a), as he had two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2013).  

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities during the period prior to June 10, 2005.  On his formal claim for TDIU in February 2002, the Veteran reported that he last worked in May 1995 in heavy mobile equipment repair for the Louisiana Army National Guard.  He also indicated that he stopped working due to his service-connected diabetes mellitus and TBI (presumably a reference to service-connected migraine headaches).  With regard to his education, the Veteran reported that he graduated high school, but had no other education or training.  Upon VA examination in March 2006, the Veteran stated that he had attended diesel mechanic school before beginning his work with the National Guard, and had completed two semesters of college while working as a mechanic.  Thus, the Veteran has a narrow educational and work history, limited to labor-intensive non-sedentary employment.  

The record contains medical evidence weighing both for and against the claim for TDIU.  Supporting the claim are several statements from the Veteran's private physician dated in March 1996, April 1997, and January 2001 finding that the Veteran was completely disabled for gainful employment.  While the physician's opinion regarding unemployability was primarily based on severe injuries to the Veteran's right hand incurred in on-the-job accidents in 1990 and 1992, the January 2001 opinion includes consideration of the Veteran's other disabilities, including service-connected diabetes and asthma.  The Veteran was also awarded disability benefits from the Social Security Administration (SSA) in a May 2001 decision.  The SSA considered nonservice-connected disabilities in its determination that the Veteran was unable to work, but also took into account his service-connected conditions.  

Weighing against the claim for TDIU are several VA medical opinions.  VA examiners who reviewed the claims file in March 2002, July 2010, and January 2012 concluded that the Veteran's service-connected disabilities did not preclude him from maintaining employment prior to June 2005.  The July 2010 VA examiner provided opinions addressing each of the Veteran's service-connected disabilities, finding that none of them rendered the Veteran unemployable for heavy duty or sedentary work and did not prevent his usual occupation as a diesel mechanic during the applicable period.  The January 2012 VA examiner also opined that the Veteran's service-connected disabilities did not cumulatively preclude employment consistent with his education and occupational experience prior to June 10, 2005.  

Thus, the record contains some medical opinions in favor of the claim and some opinions against it.  Although the opinions in favor of the claim include consideration of nonservice-connected disabilities, in light of the Veteran's educational history and work experience limited to heavy equipment repair, the Board finds that the evidence is in equipoise regarding the question of unemployability prior to June 10, 2005.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  







ORDER

Entitlement to TDIU for the period prior to June 10, 2005 is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


